Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 10/4/2021 has been entered. Claims 1-28 and 35 are cancelled. Claim 29 and 36-38 have been amended. Claims 29-34 and 36-38 are pending and are under examination.

Information Disclosure Statement
The information disclosure statement filed 10/4/21 has been considered.  An initialed copy is enclosed.
Claim Rejections Withdrawn

The rejection of claim(s) 19-28 under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. WO2015/110831 7/30/15 cited in IDS is withdrawn in view of the cancellation of the claims.
The rejection of claims 19-23 and 25-28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-14, 16-27, 29-33 and 41 of U.S. Patent No. US 9066894 (‘894) is withdrawn in view of the cancellation of the claims.
The rejection of claims 19-22 and 24-28 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. US 10,363,298 (‘298) is withdrawn in view of the cancellation of the claims.
The rejection of claims 19-21, 25, 29-31 and 35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendment to the claims and also because Applicant’s arguments are found persuasive.


The rejection of claims 26-27 and 36-37 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of the amendment to the claims. New rejection of claims 36-37 under this statue with respect to the amendment made to claim 29 and 36-37 is set forth below.


Specification - Sequence Requirements
	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. § § 1.821-1.825 because the specification at page 8 lines 17-22 disclose amino acid sequences without the requisite sequence identification number

	In addition, the sequence for SEQ ID NO: 5 in the sequence listing is different from the sequence for SEQ ID NO: 5 at page 9 lines 6-14 of the specification.

 	Full compliance with the sequence rules is required in response to this office action.


Claim Objections
Claim 38 is objected to because of the following informalities:  Please spell out the full meaning of Vc4CBM, Vc2CBMTD and Sp2CBMTD.  Appropriate correction is required.


New Claim Rejections Based on Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32-34 recites the limitation "the sialic acid binding molecule comprises the sialic acid binding domain".  There is insufficient antecedent basis for this limitation in claim 29 recites that the sialic acid binding molecule is a multimeric carbohydrate binding module (CBM). 







(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31, 32-34 and 36-37 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
  Claim 31 fails to further limit claim 29 because claim 31 in-part recites that the sialic acid binding molecule comprises one family 40 carbohydrate binding module, however, claim 29 recites more than one carbohydrate binding module i.e. multimeric carbohydrate binding module.  
Claim 32 fails to further limit claim 29 because claim 29 recites that the sialic acid binding molecule is a multimeric carbohydrate binding molecule, however, claim 32 does not limit to carbohydrate binding molecules due to the recitation of “the sialic acid binding molecule comprises the sialic acid binding domain of Vibrio cholerae NanH sialidase and/or the sialic acid binding domain of Streptococcus pneumoniae NanA sialidase. The “comprises” in claim 32 does not limit to only the CBM domain of the 
Claim 36-37: Claim 29 now recites that the sialic acid binding molecule is a multimeric carbohydrate binding molecule (CBM). The limitation in claim 36 that the multimeric CBM comprises two or more of Vibrio cholerae NanH sialidases and/or two or more Streptococcus pneumoniae NanA sialidases does not further limit the scope of claim 29 which recites the sialic acid binding molecule is a multimeric CBM i.e. claim 29 has been amended to remove the recitation that the sialic acid binding molecule comprises one or more CBMs which would read on multimeric sialidases. CBM is a portion of the sialidase not the whole sialidase. Similar issue exists for claim 37.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Citation of Relevant Prior Art
Simmons et al (Journal of Surgical Oncology. Vol 4, Issue 4, 1972 cited in IDS 5/15/19) disclose a method of treating fibrosarcoma using a sialic acid binding molecule i.e. vibrio cholerae neuraminidase (aka sialidase) but does not disclose the sialic acid binding molecule is a multimeric carbohydrate binding module.

Status of Claims
Claims 29-30 are allowable. Claim 38 is objected to. Claims 31-34 and 36-37 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645